Exhibit 12
Case 9:18-cv-80748-DMM Document 1 Entered on FLSD Docket 06/08/2018 Page 1 of 18



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                                       Case No: 9:18-cv-80748

  DANIEL HALL, BURFORD
  CAPITAL LLC, and DUNDROD
  INVESTMENTS LTD.,

         Plaintiffs,

         vs.
                                                  JURY TRIAL DEMANDED
  HARRY SARGEANT, III,

         Defendant.



                       COMPLAINT FOR DECLARATORY JUDGMENT,
                          INJUNCTIVE RELIEF, AND DAMAGES

         Plaintiffs Daniel Hall, Burford Capital LLC (“Burford Capital”), and Dundrod

  Investments Ltd. (“Dundrod”), by and through their attorneys, hereby file this Complaint for

  declaratory judgment, injunctive relief, and damages against Defendant Harry Sargeant, III

  (“HS3” or “Defendant”), and state as follows:

                                  PRELIMINARY STATEMENT

         1.      This action stems from the baseless lawsuit that HS3 pursued in this Court against

  Mr. Hall in Harry Sargeant, III v. Maroil Trading, Inc., et al., Civ. No. 17-81070, which was

  assigned to District Judge Beth Bloom and Magistrate Judge Bruce Reinhart. That lawsuit is

  referred to herein as the “Related Federal Action,” and all docket numbers herein refer to that

  action. HS3 first brought claims against Mr. Hall by joining him as an additional defendant in

  his Second Amended Complaint (“SAC”), dated February 20, 2018. See Dkt. 93. The SAC

  alleged that Mr. Hall conspired to violate the Computer Fraud and Abuse Act (“CFAA”) and


                                                  1
Case 9:18-cv-80748-DMM Document 1 Entered on FLSD Docket 06/08/2018 Page 2 of 18



  Florida state law by agreeing that his co-defendants – Daniel Sargeant, Latin American

  Investments Limited (“LAIL”), and Andrew Preston (LAIL’s UK counsel) – would obtain

  unauthorized access to a computer server maintained by the Sargeant Family Businesses (the

  “Sargeant Server”) in order to obtain certain personally sensitive materials that HS3 had left

  behind on the Sargeant Server when he separated from the family businesses in 2012 (the “HS3

  Material”). The SAC alleged that Mr. Hall’s co-defendants obtained the materials from the

  Sargeant Server on October 6, 2016 and October 28, 2016.

         2.      On May 30, 2018, Magistrate Judge Reinhart issued a Report and

  Recommendation to Judge Bloom that Mr. Hall’s Motion to Dismiss the SAC be granted under

  Federal Rule of Civil Procedure 12(b)(6). See Dkt. 191 (“R&R”). Judge Reinhart recommended

  dismissal of Mr. Hall for three principal reasons: (1) that HS3’s allegations failed to state a

  claim that Mr. Hall’s co-defendants violated the CFAA or the parallel Florida Computer Abuse

  and Data Recovery Act (“CADRA”); (2) that the SAC contained no plausible, non-conclusory

  allegations that Mr. Hall knew in advance or agreed to any unlawful actions by his co-

  defendants; and (3) the SAC contained inadequate factual allegations that the HS3 Material was

  publicly disclosed. See id. at 10-31.

         3.      After the issuance of the R&R, Mr. Preston, joined by Mr. Hall and the other

  defendants, requested a stay of discovery pending resolution of any objections to the R&R. HS3

  opposed that motion, insisting that discovery proceed even though Judge Reinhart was

  recommending that Mr. Hall be dismissed from the case. In denying the stay motion, Judge

  Reinhart authorized HS3 to pursue limited discovery to support his claims, but the scope of that

  discovery was far narrower than HS3 had sought. In addition, Judge Reinhart authorized Mr.




                                                    2
Case 9:18-cv-80748-DMM Document 1 Entered on FLSD Docket 06/08/2018 Page 3 of 18



  Hall and his co-defendants to seek discovery from HS3, including discovery relating to HS3’s

  reputation, which he had put directly at issue in his SAC. See Dkt. 194 at 4.

         4.      Under Federal Rule of Civil Procedure 72, HS3 had until June 13, 2018, to object

  to the R&R. Rather than object, however, on June 4, 2018, HS3 abruptly dismissed his claims

  voluntarily, in what appears to be a procedural gambit to shop for a more favorable forum. See

  Dkt. 196. HS3’s voluntary dismissal is without prejudice and leaves Mr. Hall facing the real,

  ongoing, and concrete threat that HS3 will re-assert these or similar claims against Mr. Hall –

  and possibly Burford Capital and/or Dundrod – presumably in a different forum that allows him

  to evade Judge Reinhart’s motion-to-dismiss and discovery rulings.

         5.      Not only did the allegations that were in the SAC fail to state a claim, but HS3’s

  SAC omitted allegations that would have revealed a clear-cut affirmative defense on the part of

  Mr. Hall. Effective October 28, 2016, as part of a global settlement between HS3 and

  Mohammed Al-Saleh (whose litigation against HS3 was assisted by Mr. Hall and Burford

  Capital), HS3 executed a full and complete release of Burford Capital, Dundrod, and those

  working on their behalf (including Mr. Hall) with respect to all claims based on conduct

  occurring on or before that date. Because HS3’s SAC did not reference the Settlement

  Agreement and Release, and the litigation never progressed past the Rule 12 stage, Mr. Hall

  never had an opportunity to assert his affirmative defense of release or counterclaim of breach of

  contract. But, as set forth below, the Settlement Agreement and Release constitutes a full and

  complete defense to the claims asserted by HS3 against Mr. Hall in the Related Federal Action.

         6.      To avoid the expense associated with further protracted litigation regarding HS3’s

  baseless claims, and to facilitate the expeditious resolution of Mr. Hall’s clear-cut affirmative

  defense to such claims, Plaintiffs seek a declaratory judgment, pursuant to 28 U.S.C. § 2201, that


                                                   3
Case 9:18-cv-80748-DMM Document 1 Entered on FLSD Docket 06/08/2018 Page 4 of 18



  Mr. Hall is not liable to HS3 for the claims asserted in the SAC because (1) those claims are

  barred by the Settlement Agreement and Release and (2) Mr. Hall did not conspire to violate the

  CFAA or Florida law. Plaintiffs also seek an order, pursuant to 28 U.S.C. § 2202, permanently

  enjoining HS3 from re-asserting those baseless claims in any court.

         7.      Not only is the Release executed by HS3 a complete defense to any future claim,

  but HS3’s filing of the SAC in the Related Federal Action constituted a breach of the Settlement

  Agreement and Release. At the time of the settlement, HS3 owed Mr. Al-Saleh more than $39

  million in final, non-appealable judgments, which were accruing interest at a rate of more than

  $4,000 per day. Mr. Al-Saleh and those working on his behalf spent more than $8 million over

  more than five years trying to enforce the judgments. In exchange for HS3 giving up his

  campaign of evasion, Mr. Al-Saleh agreed to accept approximately $33 million spread over

  several payments. But a key part of the agreement was that HS3 would again be liable for the

  full amount owed if he resumed litigation. Accordingly, HS3’s breach of the Settlement

  Agreement by filing the SAC triggers liquidated damages of at least $13.8 million, plus

  attorneys’ fees and costs. Moreover, HS3’s filing of the SAC against Mr. Hall constitutes

  malicious prosecution. Accordingly, in addition to declaratory and injunctive relief barring HS3

  from refiling his claims, Plaintiffs seek damages for HS3’s contract breach and tortious conduct.

  Those damages include the attorneys’ fees and other costs incurred defending Mr. Hall against

  HS3’s baseless and contractually-barred claims.




                                                    4
Case 9:18-cv-80748-DMM Document 1 Entered on FLSD Docket 06/08/2018 Page 5 of 18



                            PARTIES, JURISDICTION, AND VENUE

         8.       Plaintiff Daniel Hall is a citizen and resident of the United Kingdom (“U.K.”).

         9.       Plaintiff Burford Capital LLC is a Delaware limited liability company. Its only

  member is Burford Capital Holdings (UK) Limited (“Burford Capital Holdings”), which is

  registered in the U.K.

         10.      Plaintiff Dundrod Investments Ltd. is a Guernsey registered company.

         11.      Defendant Harry Sargeant, III is a citizen of Florida and a resident of Palm Beach

  County, Florida.

         12.      This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C.

  § 1332, because there is diversity of citizenship among the parties and the amount in controversy

  exceeds the sum of $75,000, exclusive of interest and costs. This Court also has subject-matter

  jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1367, because there exists an

  actual controversy arising under a federal statute (the CFAA), and because all claims under state

  law form part of the same case or controversy.

         13.      Because an actual controversy within the Court’s jurisdiction exists, this Court

  may grant declaratory and injunctive relief pursuant to the Declaratory Judgment Act, 28 U.S.C.

  §§ 2201-2202.

         14.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) because

  Defendant resides in this District and a substantial part of the events or omissions giving rise to

  the claims set forth in this Complaint occurred in this District.

         15.      This Court has personal jurisdiction over Defendant because he resides and is

  domiciled in Palm Beach County, Florida.




                                                    5
Case 9:18-cv-80748-DMM Document 1 Entered on FLSD Docket 06/08/2018 Page 6 of 18



                                     STATEMENT OF FACTS

         A.      Mr. Al-Saleh’s Litigation Against HS3

         16.     In 2008, Mr. Al-Saleh sued HS3 and others in the Florida Circuit Court in and for

  Palm Beach County. Mr. Al-Saleh and HS3 were partners in a Florida-registered oil trading

  business, International Oil Trading Company (“IOTC”), which provided fuel to the U.S.

  Department of Defense (“DOD”) during the Iraq war. Mr. Al-Saleh alleged that HS3 unlawfully

  diverted profits from IOTC’s oil contract with the DOD away from Mr. Al-Saleh.

         17.     In October 2010, Dundrod entered into an agreement with Mr. Al-Saleh to

  provide litigation funding to assist Mr. Al-Saleh in his litigation against HS3. In addition,

  Dundrod’s affiliate, Burford Capital, provided consulting advice to Mr. Al-Saleh and his counsel.

         18.     On July 27, 2011, following a trial, a Florida state court jury awarded Mr. Al-

  Saleh a $28.8 million judgment (and a judgment for costs and pre-judgment interest) against HS3

  (the “Florida Judgment”). A Florida appeals court upheld the verdict in May 2013. The Florida

  Supreme Court also affirmed the verdict, exhausting HS3’s avenues for appeal.

         19.     Notwithstanding the final, valid, and enforceable Florida Judgment, HS3

  steadfastly refused to pay. Moreover, Mr. Al-Saleh found that HS3 had undertaken numerous

  steps designed to conceal the location of his assets and avoid execution of the Florida Judgment

  upon those assets. For example, two days before the jury’s decision, HS3 transferred the

  ownership of a Texas refinery from Florida to Texas. HS3’s efforts to avoid the Florida

  Judgment required Mr. Al-Saleh and his counsel to pursue asset recovery and judgment

  enforcement efforts against HS3 across the U.S. and in multiple jurisdictions across the globe,

  including in the U.S. Bankruptcy Court for this District. See In re International Oil Trading Co.,

  Case No.: 15-21596-EPK (S.D. Fla. Bankr.) (Kimball, Bankr. J.).


                                                   6
Case 9:18-cv-80748-DMM Document 1 Entered on FLSD Docket 06/08/2018 Page 7 of 18



         20.     In 2014, Mr. Al-Saleh’s counsel retained Mr. Hall, who was then a principal of

  Focus Intelligence Ltd. (“Focus”), an asset-tracing and corporate investigations firm in the U.K.

  Mr. Hall and Focus were retained to conduct investigative work on behalf of Mr. Al-Saleh to

  locate HS3’s assets and assist in efforts to execute the Florida Judgment upon those assets.

         21.     In 2015, an affiliate of Burford Capital LLC acquired Focus. From that point

  forward, Mr. Hall, who was previously unaffiliated with Burford Capital, acted not only on

  behalf of Mr. Al-Saleh, by whom he was originally retained in 2014, but also on behalf of

  Burford Capital and Dundrod, in providing assistance to Mr. Al-Saleh and his counsel in

  pursuing enforcement of the Florida Judgment.

         B.      The Settlement Agreement and Release

         22.     On October 4, 2016, after protracted litigation in multiple jurisdictions, HS3

  entered into a comprehensive settlement agreement with Mr. Al-Saleh (“Original Settlement

  Agreement”). At the time, as set forth in the agreement, HS3 owed Mr. Al-Saleh $39,635,590.22

  in final, non-appealable judgments, which were accruing interest at a rate of $4,196.97 per day.

  See Ex. A, Recital E. Mr. Al-Saleh and those working on his behalf had spent more than $8

  million since the July 2011 jury verdict trying to enforce the judgments. See id. Recitals C, F. In

  exchange for HS3 giving up his campaign of evasion, Mr. Al-Saleh agreed to accept

  approximately $33 million, a significant discount compared to the total amount of the judgments,

  spread over several payments.

         23.     Critically, however, the Original Settlement Agreement called for HS3 to execute

  a release in favor of Burford Capital, Dundrod, and Mr. Al-Saleh within 10 business days, and

  provided that those releases were incorporated as part of the Original Settlement Agreement. See




                                                  7
Case 9:18-cv-80748-DMM Document 1 Entered on FLSD Docket 06/08/2018 Page 8 of 18



  id. § 2.1. If HS3 breached those releases, and resumed litigation, he would again owe Mr. Al-

  Saleh the full amount of the Florida Judgment. See id. § 14.

         24.     The parties amended the Original Settlement Agreement effective January 6,

  2017. See Ex. B (“Amendment to Settlement Agreement” or “Amendment” and, together with

  the Original Settlement Agreement, the “Settlement Agreement”). The Amendment reduced

  HS3’s total payment obligation by $190,000 in exchange for payment of the full outstanding

  amount by January 10, 2017. See id. §§ 1.1, 1.2. It also provided that the parties would

  complete the exchange of the releases required by § 2.1 of the Original Settlement Agreement by

  January 9, 2017. See id. § 3.

         25.     On January 9, 2017, HS3 delivered a release in favor of Mr. Al-Saleh, Burford

  Capital, and Dundrod, as well as “all persons or entities for whose acts or omissions the

  foregoing would or could be derivatively or vicariously liable or to whom the foregoing could or

  would owe indemnification.” Ex. C (the “Release”). The Release specifies that it is “intended to

  be contractual in nature” – that is, to prohibit HS3 as a matter of contract from suing any of the

  released parties on released claims. Id.

         26.     The Release, which bears an effective date as of October 28, 2016, covers all

  claims “known or unknown, fixed or contingent, accrued or un-accrued, liquidated or

  unliquidated” that HS3 “ever had or now has, upon, by reason of, arising out of, or in connection

  with any matter, cause, or thing whatsoever, including, but not limited to, any matter, cause, or

  thing whatsoever relating to the relationship between RELEASORS and RELEASEES, from the

  beginning of the world to the date hereof.” Id. The Release specifies that it is to be “broadly

  construed in favor of the RELEASEES.” Id.




                                                   8
Case 9:18-cv-80748-DMM Document 1 Entered on FLSD Docket 06/08/2018 Page 9 of 18



         27.     The Settlement Agreement made Burford Capital, Dundrod, and Mr. Al-Saleh, as

  well as their personal representatives and legal representatives (including Mr. Hall), third-party

  beneficiaries entitled to enforce the agreement. See Settlement Agreement § 22.

         28.     In short, the Settlement Agreement and Release give Burford Capital, Dundrod,

  and any persons working on their behalf (including Mr. Hall) a claim for breach of contract if

  HS3 sues them based on any conduct occurring on or before October 28, 2016.

         29.     Effective January 12, 2017, Mr. Al-Saleh executed an assignment of the Florida

  Judgment to Dundrod.

         C.      HS3 Breaches the Settlement Agreement and Release

         30.     HS3’s SAC in the Related Federal Action breached the Settlement Agreement and

  Release by claiming that Mr. Hall violated the CFAA and Florida state law through alleged

  conspiracies that ended on or before October 28, 2016, the effective date of the Release.

         31.     Specifically, according to the allegations of the SAC, which is attached hereto as

  Exhibit D, HS3 was engaged in a business relationship with other members of his family,

  including his brothers, Daniel Sargeant and James Sargeant, and his father Harry Sargeant, Jr.

  (collectively, the “Sargeant Family”), from 1990 through 2012. See SAC ¶ 17. The Sargeant

  Family owned and operated a number of for-profit businesses involved in the sale, transport, and

  distribution of asphalt and other petroleum products (collectively, the “Sargeant Family

  Businesses”). See id. The Sargeant Family Businesses maintained a computer server – the

  Sargeant Server – in Boca Raton, Florida, and used that server to conduct their business

  operations. See id. ¶ 19.

         32.     In 2012, HS3 had a falling out with his family and cut ties with the Sargeant

  Family Businesses. See id. ¶¶ 17, 31. Apparently, however, HS3 did not remove certain


                                                   9
Case 9:18-cv-80748-DMM Document 1 Entered on FLSD Docket 06/08/2018 Page 10 of 18



   personal and business information – the HS3 Material – that he had stored in an allegedly

   password-protected email account on the Sargeant Server (the “HS3 Email Account”). See id. ¶¶

   21-24, 36.

          33.    The SAC further alleged that, “[a]s part of” Mr. Hall’s work on behalf of Mr. Al-

   Saleh, Mr. Hall “sought information regarding HS3 that Burford could use to leverage and/or

   extort HS3 into a payment or settlement.” Id. ¶ 31. Mr. Hall therefore allegedly agreed with

   Daniel Sargeant and others in August 2016 that Daniel Sargeant “would unlawfully access the

   HS3 Email Account, obtain the HS3 Material, and provide the HS3 Material to Hall.” Id. ¶ 33.

          34.    Finally, the SAC alleged that, in furtherance of that agreement, on October 6,

   2016 and October 28, 2016, Daniel Sargeant accessed the Sargeant Server and the HS3 Email

   Account and obtained the HS3 Material. See id. ¶ 36. The SAC also alleged that on October 28,

   2016, Daniel Sargeant and LAIL disclosed the HS3 Material to Mr. Hall “and an unknown

   number of other persons.” See id. ¶¶ 100-01.

          35.    Based on these allegations, the SAC asserted claims against Mr. Hall for (1)

   conspiracy to violate the CFAA, 18 U.S.C. § 1030(a)(2)(C), and (2) civil conspiracy under

   Florida law to violate Florida’s CADRA, Fla. Stat. § 668.801 et seq., and to invade HS3’s

   privacy. See SAC ¶¶ 54, 107.

          36.    On May 30, 2018, Magistrate Judge Reinhart issued the R&R, recommending that

   both claims against Mr. Hall be dismissed (along with most of the other claims in the SAC

   against other defendants). The R&R, which is attached hereto as Exhibit E, concluded that,

   based on the allegations of the SAC, any CFAA violation “would have ended when the HS3

   Material was acquired” and “any corresponding conspiracy would have achieved its objective,

   and therefore ended, at the same time.” R&R, Dkt. 191 at 25 n.11. Given that the SAC itself


                                                  10
Case 9:18-cv-80748-DMM Document 1 Entered on FLSD Docket 06/08/2018 Page 11 of 18



   alleged that Mr. Hall’s co-defendants obtained the HS3 Material on or before October 28, 2016,

   any CFAA claims against Mr. Hall are clearly covered by the Release.

          37.     The alleged CADRA conspiracy and the alleged conspiracy to invade HS3’s

   privacy, like the alleged CFAA conspiracy, were complete on October 28, 2016. The SAC

   alleged that Mr. Hall and others had obtained and publicized the HS3 Material by that date, thus

   achieving the alleged objectives of the conspiracy. All of the allegations in the SAC against Mr.

   Hall thus are covered by the plain terms of the Release.

         D.       Mr. Hall Is Not Liable To HS3

          38.     In addition to violating the Settlement Agreement and Release, HS3’s claims

   against Mr. Hall in the SAC were (and are) baseless. In fact, HS3 lacked probable cause to

   assert them against Mr. Hall.

          39.     First, Daniel Sargeant and LAIL could not have violated the CFAA or CADRA

   by accessing the Sargeant Server because, as HS3 himself alleges in the SAC, the Sargeant

   Family Businesses (one of which was LAIL) owned the Sargeant Server. Daniel Sargeant, as the

   owner of those businesses, could not have accessed the Sargeant Server without or in excess of

   authorization, as required for violations of both CFAA and CADRA.

          40.     Moreover, HS3 had abandoned the HS3 Material and any reasonable expectation

   of privacy in it by leaving it on the Sargeant Server when he separated from the Sargeant Family

   Businesses more than four years before Daniel Sargeant’s allegedly improper access.

          41.     Second, even assuming hypothetically that Daniel Sargeant and LAIL did violate

   the CFAA or CADRA in obtaining the HS3 Material, Mr. Hall was not aware they would do so

   and thus did not agree to violate those statutes. Mr. Hall, who was an outsider to the Sargeant

   Family Businesses, had no knowledge of where the HS3 Material was stored, what technological


                                                   11
Case 9:18-cv-80748-DMM Document 1 Entered on FLSD Docket 06/08/2018 Page 12 of 18



   steps were required to obtain it, and who within the Sargeant Family Businesses had the requisite

   authorization needed to take those steps. He therefore lacked the requisite knowledge and

   mental state to agree to violate CFAA or CADRA.

          42.     Third, Mr. Hall is not liable to HS3 for conspiring to invade his privacy. Because

   Daniel Sargeant and LAIL owned the Sargeant Server, and because HS3 abandoned the HS3

   Material there, HS3 could not have had the reasonable expectation of privacy required for a

   claim for invasion of privacy by intrusion. Mr. Hall also did not conspire to invade HS3’s

   privacy by public disclosure of private facts because conspiracy under Florida law requires a

   completed predicate offense, and Mr. Hall, Daniel Sargeant, LAIL, and Mr. Preston did not

   disclose the HS3 Material to a sufficient number of people to constitute public disclosure.

          E.      HS3 Brought Baseless Claims Out of Malice Toward Mr. Hall and Burford
                  Capital

          43.     HS3 brought the SAC against Mr. Hall, even though his claims were without

   probable cause for the multiple reasons given above, because he desired to harm Mr. Hall and

   Burford, both financially and reputationally. HS3, angry at losing a highly-publicized lawsuit

   and being forced to pay nearly $33 million to Mr. Al-Saleh and Burford Capital, harbored deep-

   seated ill will toward Burford Capital and Mr. Hall. The SAC itself described the litigation as a

   “bitter, global feud” between HS3, Mr. Al-Saleh and Mr. Hall. SAC ¶ 31. HS3’s bitterness

   toward Mr. Hall and Burford Capital did not end with the Settlement Agreement and Release.

          44.     In fact, HS3’s bitterness toward Mr. Hall and Burford Capital intensified after the

   Wall Street Journal published an article on November 7, 2017, entitled Jet-Set Debt Collectors

   Join a Lucrative Game: Hunting the Superrich. See Ex. F. The article profiled Mr. Hall by

   chronicling his efforts to chase HS3’s assets across the globe. It also highlighted HS3’s lavish

   lifestyle, his legal maneuvers to hide and protect his assets around the globe, and his efforts to

                                                    12
Case 9:18-cv-80748-DMM Document 1 Entered on FLSD Docket 06/08/2018 Page 13 of 18



   evade legal process to avoid execution of the Florida Judgment. Approximately three months

   after the article’s publication, after the deadline for joinder of parties had already passed, HS3

   filed the SAC naming Mr. Hall. HS3 filed the SAC notwithstanding the lack of probable cause

   for his claims, in retaliation against Mr. Hall and Burford Capital for their role in assisting Mr.

   Al-Saleh his acrimonious litigation against HS3. As a result, Mr. Hall and Burford Capital were

   forced yet again to spend time and money responding to HS3’s baseless and abusive litigation

   tactics.

                                             COUNT I:
                                     DECLARATORY JUDGMENT
                                   (ON BEHALF OF ALL PLAINTIFFS)

              45.     Plaintiffs incorporate by reference the preceding allegations.

              46.     As alleged above, HS3 sued Mr. Hall in the Related Federal Action by joining

   him in the SAC. Although HS3 voluntarily dismissed the SAC, that dismissal was without

   prejudice. Mr. Hall therefore is subject to an ongoing, real, and concrete threat that the claims

   will be refiled.

              47.     Mr. Hall is entitled to a declaratory judgment of nonliability to HS3. First, HS3’s

   claims against Mr. Hall in the Related Federal Action are barred by the Settlement Agreement

   and Release. Second, Mr. Hall is not liable to HS3 because (1) there was no underlying violation

   of the CFAA or Florida state law; (2) Mr. Hall did not knowingly agree with his co-defendants to

   violate the CFAA or Florida state law; and (3) Mr. Hall did not knowingly agree with his co-

   defendants to invade HS3’s privacy.

              48.     Plaintiffs Burford Capital and Dundrod have standing to seek a declaration of

   nonliability to HS3. Burford Capital and Dundrod are also releasees and third-party beneficiaries

   entitled to enforce the Settlement Agreement and Release. There is an actual controversy


                                                       13
Case 9:18-cv-80748-DMM Document 1 Entered on FLSD Docket 06/08/2018 Page 14 of 18



   between Burford Capital, Dundrod, and HS3 because Burford Capital and Dundrod are at risk of

   being held vicariously liable if Mr. Hall is found liable to HS3. Moreover, the breach of contract

   claim asserted by Burford Capital and Dundrod against HS3 (see Count II) creates an actual

   controversy between the parties as to whether the claims in the Related Federal Action are

   covered by the Settlement Agreement and Release.

          49.     Plaintiffs are therefore entitled to a declaration under 28 U.S.C. § 2201 that the

   claims in the SAC against Mr. Hall are barred by the Settlement Agreement and Release, that the

   conduct alleged in the SAC does not give rise to liability to HS3, and that HS3 is barred from

   again bringing those claims against Plaintiffs.

          50.     Plaintiffs are also entitled under 28 U.S.C. § 2202 to preliminary and permanent

   injunctive relief prohibiting HS3 from bringing the baseless claims in the Related Federal Action

   against any of the Plaintiffs in violation of the Settlement Agreement and Release.

                                        COUNT II:
                                   BREACH OF CONTRACT
                               (ON BEHALF OF ALL PLAINTIFFS)

          51.     Plaintiffs incorporate by reference the preceding allegations.

          52.     As alleged above, HS3’s claims against Mr. Hall in the Related Federal Action

   are barred by the Settlement Agreement and Release.

          53.     HS3’s filing of the SAC in the Related Federal Action constituted a breach of the

   Settlement Agreement and Release.

          54.     Plaintiffs are third-party beneficiaries under § 22 of the Settlement Agreement

   and entitled to assert a claim for breach of the same.




                                                     14
Case 9:18-cv-80748-DMM Document 1 Entered on FLSD Docket 06/08/2018 Page 15 of 18



          55.     HS3’s breach is an Actionable Event under § 13 of the Settlement Agreement.

   Therefore, HS3 is liable under § 14 of the Settlement Agreement in an amount to be determined,

   but at least $13.8 million.

          56.     Alternatively, HS3 is liable for damages, including compensatory damages,

   caused by his breach of the Settlement Agreement and Release.

          57.     As a result of his breach, HS3 is also liable under § 36 of the Settlement

   Agreement for Plaintiffs’ reasonable attorneys’ fees and costs, in an amount to be determined.

          58.     Plaintiffs are also entitled to preliminary and permanent injunctive relief

   prohibiting HS3 from bringing the claims in the Related Federal Action against any of the

   Plaintiffs in violation of the Settlement Agreement and Release.

                                    COUNT III:
                             MALICIOUS PROSECUTION
                 (ON BEHALF OF DANIEL HALL AND BURFORD CAPITAL)

          59.     Plaintiffs incorporate by reference the preceding allegations.

          60.     HS3 caused the SAC in the Related Federal Action to be filed against Mr. Hall.

          61.     HS3 lacked probable cause for asserting claims against Mr. Hall in the Related

   Federal Action. HS3 knew that the claims against Mr. Hall in the Related Federal Action were

   barred by the Settlement Agreement and Release. HS3 personally executed the Settlement

   Agreement and Release on or around January 9, 2017, with advice of competent counsel, and

   HS3 had knowledge of its contents. HS3 knew – or reasonably should have known – that the

   claims against Mr. Hall in the Related Federal Action were released claims. HS3 also lacked

   probable cause to believe that Mr. Hall knew about or agreed to participate in any violations of

   federal or Florida law by his co-defendants.




                                                   15
Case 9:18-cv-80748-DMM Document 1 Entered on FLSD Docket 06/08/2018 Page 16 of 18



           62.    HS3 acted with actual malice by prosecuting the Related Federal Action against

   Mr. Hall. HS3 brought the SAC against Mr. Hall in retaliation against – and with animosity

   toward – Mr. Hall and Burford Capital, because of their role in assisting Mr. Al-Saleh in

   enforcing the Florida Judgment and because of his anger at the Wall Street Journal’s unflattering

   coverage of him in the article about Mr. Hall. Because of that animosity and ill will, HS3 sought

   to do harm to Mr. Hall and Burford Capital for harm’s sake.

           63.    HS3 also acted with legal malice by prosecuting the Related Federal Action,

   which may be inferred from the lack of probable cause underlying the Related Federal Action

   and HS3’s gross negligence to the rights of Mr. Hall and Burford Capital. Among other things,

   as set forth above, HS3’s claims were plainly barred by the Settlement Agreement and Release.

           64.    The voluntary dismissal of the Related Federal Action was a bona fide

   termination of the action in favor of Mr. Hall. HS3 voluntarily dismissed his claims against Mr.

   Hall only after Magistrate Judge Reinhart issued the R&R in the Related Federal Action

   recommending that both claims against Mr. Hall be dismissed because of the absence of

   plausible, non-conclusory allegations supporting those claims. Alternatively, the declaratory and

   injunctive relief sought herein will, once granted, constitute bona fide termination of the Related

   Federal Action in favor of Mr. Hall.

           65.    Plaintiffs suffered damages as a result of HS3’s unlawful conduct, including but

   not limited to attorneys’ fees and costs, in an amount to be determined.

           66.    Plaintiffs are also entitled to preliminary and permanent injunctive relief

   prohibiting HS3 from bringing the claims in the Related Federal Action against any of the

   Plaintiffs.




                                                   16
Case 9:18-cv-80748-DMM Document 1 Entered on FLSD Docket 06/08/2018 Page 17 of 18



                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request that the Court grant the following relief:

        1.     A declaration and judgment pursuant to 28 U.S.C. § 2201 that Plaintiffs are not

               liable to HS3 for any of the transactions or occurrences alleged in the Related

               Federal Action because:

                   a. HS3’s claims are barred by the Settlement Agreement and Release; and

                   b. Mr. Hall did not conspire to violate the CFAA or Florida law.

        2.     An order permanently enjoining HS3 from refiling the claims in the Related

               Federal Action, or any other claims based on events that occurred on or before

               October 28, 2016, against Plaintiffs.

        3.     Damages in an amount to be determined.

        4.     Attorneys’ fees and costs.

        5.     Punitive damages.

        6.     Such further relief as the Court deems just and equitable.




                                                17
Case 9:18-cv-80748-DMM Document 1 Entered on FLSD Docket 06/08/2018 Page 18 of 18



   Dated: June 8, 2018               Respectfully submitted,

                                     By: /s/ Samuel A. Danon
                                     Samuel A. Danon
                                     Fla. Bar No. 0892671
                                     sdanon@HuntonAK.com
                                     Armando Cordoves, Jr.
                                     Fla. Bar No. 112425
                                     acordoves@HuntonAK.com
                                     HUNTON ANDREWS KURTH LLP
                                     Sabadell Financial Center
                                     1111 Brickell Avenue, Suite 2500
                                     Miami, FL 33131
                                     Telephone: (305) 810-2510
                                     Facsimile: (305) 810-2460


                                     Derek T. Ho
                                     Andrew E. Goldsmith
                                     KELLOGG, HANSEN, TODD, FIGEL
                                      & FREDERICK, P.L.L.C.
                                     1615 M Street, N.W., Suite 400
                                     Washington, D.C. 20036
                                     Telephone: (202) 326-7900
                                     Facsimile: (202) 326-7999
                                     dho@kellogghansen.com
                                     agoldsmith@kellogghansen.com


                                     Attorneys for Plaintiffs




                                       18
